UNITED STATES OF AMERICA
                      MERIT SYSTEMS PROTECTION BOARD
                                      2014 MSPB 73

                             Docket No. SF-0752-13-0283-I-1

                                      David R. Ellis,
                                        Appellant,
                                             v.
                             United States Postal Service,
                                         Agency.
                                    September 9, 2014

           Michael Stichler, Santa Barbara, California, for the appellant.

           Michael R. Tita, Esquire, Seattle, Washington, for the agency.

                                         BEFORE

                             Susan Tsui Grundmann, Chairman
                             Anne M. Wagner, Vice Chairman
                                Mark A. Robbins, Member



                                 OPINION AND ORDER

¶1         The appellant petitioned for review of the initial decision that affirmed the
     agency’s action demoting him from the position of Supervisor, Customer Service,
     EAS-17, to his former craft position of City Letter Carrier, based on a charge of
     unacceptable conduct.     For the reasons discussed below, we GRANT the
     appellant’s petition for review, AFFIRM the initial decision insofar as it found
     that the agency proved its charge by preponderant evidence, and MITIGATE the
     penalty to a letter of warning and a geographic reassignment.
                                                                                      2

                                          BACKGROUND
¶2            The agency demoted the appellant and reassigned him to a different duty
     station based on one charge of “Unacceptable Conduct – Misrepresentation of
     Mail Volume Reports.” Initial Appeal File (IAF), Tab 5 at 13-15, 26-29. The
     agency alleged that the appellant intentionally and artificially inflated mail
     volumes on specified routes on six dates in September and October 2012. Id. at
     26-27.      Among the administrative judge’s findings were that:      an essential
     function of a supervisor’s duty is to properly calculate and input carriers’
     caseable mail volume, i.e., mail that a carrier must “work” or “case” by taking the
     raw mail and putting it into the delivery sequence, the Daily Operations
     Information System (DOIS), and the agency’s electronic database; the category of
     mail volume the appellant allegedly inflated in DOIS was “flats,” which are
     pieces of mail that are larger than a letter but which are not parcels; the number
     of flats inputted into DOIS is a function of two sources of information, an
     automated number and a manual number; it is the duty of a supervisor, such as
     the appellant, to do a manual count of flats; and “catching” a supervisor inflating
     caseable flat mail volumes is extremely difficult because there is no independent
     recordation of the number of caseable flats that flow through a post office on any
     given day. IAF, Tab 20, Initial Decision (ID) at 2-5. 1 Following a hearing, the
     administrative judge found that the appellant intentionally misrepresented mail
     volume reports for the dates referenced in the agency’s proposal notice. ID at 9.
     In so finding, the administrative judge relied on the agency’s documentary
     evidence and witness testimony that the mail volumes recorded and the resulting
     carrier performance reported by the appellant were “absolutely not plausible,”
     “unheard of,” and “out of this world.” ID at 5-8.



     1
         None of these findings appear to be in dispute.
                                                                                          3

¶3         The appellant has filed a timely petition for review. 2 He contends that he
     was denied a full and fair adjudication process, challenges the administrative
     judge’s finding that the agency proved that he intentionally misrepresented mail
     volumes in DOIS and claims to have new and material evidence to support that
     challenge, and contends that he was subjected to a disparate penalty compared to
     other similarly-situated supervisors.     Petition for Review (PFR) File, Tab 1.
     Although we find that the appellant has not demonstrated reversible error
     regarding his first two contentions, we find that the agency’s penalty must be
     mitigated because the evidence indicates that the appellant was punished
     disparately compared to a similarly-situated supervisor.

                                          ANALYSIS
     The appellant has failed to show that he was denied a full and fair adjudication
     process.
¶4         A petition for review will be granted when, among other reasons, the
     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case.         5 C.F.R.
     § 1201.115(c).    The appellant makes a number of allegations in this regard,
     namely, that the administrative judge: was sick prior to and during the hearing;
     did not want to come to Portland, Oregon, for the hearing or stay there long
     because of his illness; and closed the hearing after a single day and ordered the
     parties to summarize their case in no more than 10 pages. 3 PFR File, Tab 1 at
     5-6. None of these allegations demonstrates that the administrative judge failed

     2
       The agency has responded to the appellant’s petition for review and he has replied to
     the agency’s response. Petition for Review File, Tabs 3, 4.
     3
      The appellant also alleged unethical conduct by agency officials during settlement or
     mediation discussions. See PFR File, Tab 1 at 4. These allegations do not provide any
     basis for reversing, modifying, or vacating the initial decision.
                                                                                             4

     to comply with required procedures or abused his discretion. For example, it was
     the appellant’s representative who suggested that there be a 10-page limit on the
     length of written closing arguments. Hearing Compact Disc (HCD), 15:54 file at
     52:25-53:45. 4

     The Operating Instructions attached to the appellant’s petition for review are
     neither new nor material.
¶5         On review, the appellant has attached the Portland District’s Operating
     Instructions for Piece Count Recording System and Required Delivery Handling,
     which were not part of the record below.            PFR File, Tab 1 at 35-43.        The
     appellant claims that this case is all about the proper counting of flat mail and
     that the Operating Instructions show that the charge against him was without
     merit. Id. at 6. He contends that the agency asserted, and the administrative
     judge believed, that the only proper way to count flats was by linear
     measurement, i.e., one foot of flats is equal to 115 pieces of mail. Id. at 7. He
     argues that the Operating Instructions show a preference for a piece count of flat
     mail and has attached several additional exhibits showing how linear
     measurement of flat mail, particularly mailings in political campaigns, can result
     in wildly inaccurate mail counts. Id. at 8-16, 45-54.
¶6         The Board’s regulations provide that it will grant a petition for review
     when, among other reasons, new and material evidence is available that, despite
     the petitioner’s due diligence, was not available when the record closed. 5 C.F.R.
     § 1201.115(d). Evidence is “material” when it is of sufficient weight to warrant
     an outcome different from that of the initial decision. 5 C.F.R. § 1201.115(a)(1).
     The appellant claims that the Operating Instructions were difficult to obtain from


     4
       The Hearing Compact Disc contains 10 sound (.wma) files, which include the starting
     time in the file name. For example, the first file includes “10:26” in the file name, the
     fourth file includes “12:58” in the file name, and the eighth file includes “14:52” in the
     file name.
                                                                                      5

     the agency, despite his use of the Privacy and Freedom of Information Acts, as
     the agency was reluctant to give them to him. PFR File, Tab 1 at 8. It was not
     necessary, however, for the appellant to use the Privacy and Freedom of
     Information Acts to obtain the Operating Instructions. He could have used the
     Board’s discovery procedures to request them and, if the agency failed to provide
     them, could have filed a motion to compel. See 5 C.F.R. §§ 1201.73-1201.74.
     We conclude that the appellant has made no showing that the Operating
     Instructions concerning the proper method of counting flat mail were unavailable
     despite his due diligence during the regional office proceeding.
¶7         Even if the Operating Instructions could be considered “new,” they are not
     material, i.e., they do not warrant a different outcome. Neither the administrative
     judge nor the agency stated that linear measurement was the only appropriate way
     to count flats. The proposing official testified that it was proper to use a piece
     count instead of a linear measurement and conversion when the mailer provided a
     piece count.   See HCD, 10:44 file at 35:40-36:30.      The administrative judge
     acknowledged the appellant’s statement that he used a piece count when one was
     available, and used a linear measurement and conversion when a piece count was
     not available, and stated that counting flat mail “is primarily done by taking a
     linear measurement of mail and converting the linear measurement to a piece
     count.” ID at 4, 6 (emphasis added). The dispute was thus not about how to
     count the flat mail but whether the appellant had accurately counted the flat mail.
     It was not possible to establish whether the appellant had accurately counted the
     flat mail with objective documentary evidence because he did not retain the slips
     of paper on which he says he recorded the piece counts. See HCD, 14:52 file at
     38:35-41:15 (the appellant’s testimony). Accordingly, the administrative judge
     relied on circumstantial evidence in concluding that the appellant intentionally
     misrepresented mail volume reports for the dates referenced in the proposal
     notice.
                                                                                       6

     The agency was required to prove that the appellant knowingly inputted incorrect
     information into DOIS with an intent to deceive.
¶8          The       agency     charged      the   appellant     with    “Unacceptable
     Conduct - Misrepresentation of Mail Volume Reports.” IAF, Tab 5 at 26. After
     describing the alleged misconduct, the proposal notice stated that the appellant’s
     actions violated several sections of the Employee and Labor Relations Manual,
     including a provision that states that 18 U.S.C. § 1001, which it characterized as
     prohibiting fraud or false statements in a government matter, applies to U.S.
     Postal Service employees. Id. at 27-28.
¶9          The Board has stated that the criteria for proving misrepresentation are the
     same as those for proving falsification. See Guerrero v. Department of Veterans
     Affairs, 105 M.S.P.R. 617, ¶ 9 (2007); Gustave-Schmidt v. Department of Labor,
     87 M.S.P.R. 667, ¶ 9 n.2 (2001). Considering that the agency cited 18 U.S.C.
     § 1001, which makes it a criminal offense to knowingly and willingly make any
     materially false, fictitious, or fraudulent statement or representation as to any
     federal government matter, the agency was required to prove the elements of
     falsification.    To sustain a falsification charge, the agency must prove by
     preponderant     evidence   that   the   employee   knowingly   supplied   incorrect
     information with the intention of defrauding, deceiving, or misleading the
     agency. Haebe v. Department of Justice, 288 F.3d 1288, 1305 (Fed. Cir. 2002).
     Because there is seldom direct evidence on the issue, circumstantial evidence
     must generally be relied upon to establish intent.         Naekel v. Department of
     Transportation, 782 F.2d 975, 978 (Fed. Cir. 1986). Although the Board may
     consider plausible explanations for an appellant’s provision of incorrect
     information in determining whether a misrepresentation was intentional, the
     absence of a credible explanation for the misrepresentation can constitute
     circumstantial evidence of an intent to deceive.           Crump v. Department of
     Veterans Affairs, 114 M.S.P.R. 224, ¶ 6 (2010). After considering the pertinent
     evidence, the administrative judge concluded that “the appellant intentionally
                                                                                      7

      misrepresented mail volume reports for the dates referenced in the proposal
      notice.” ID at 9.

      The appellant has failed to show that the administrative judge erred in finding
      that he intentionally misrepresented mail volumes.
¶10         The Board will grant a petition for review when, among other reasons, it is
      shown that the initial decision contains erroneous findings of material fact.
      5 C.F.R. § 1201.115(a).   The Board will not disturb an administrative judge’s
      findings when the administrative judge considered the evidence as a whole, drew
      appropriate inferences, and made reasoned conclusions on issues of credibility.
      See Crosby v. U.S. Postal Service, 74 M.S.P.R. 98, 105-06 (1997); Broughton v.
      Department of Health & Human Services, 33 M.S.P.R. 357, 359 (1987).           The
      Board must give deference to an administrative judge’s credibility determinations
      when they are based, explicitly or implicitly, on the observation of the demeanor
      of witnesses testifying at a hearing, and can overturn such determinations only
      when it has “sufficiently sound” reasons for doing so. Haebe, 288 F.3d at 1301.
      Our review shows that the administrative judge complied with the requirements
      of Crosby and Broughton in making detailed findings of fact and credibility
      determinations and that he implicitly relied on the demeanor of the witnesses, and
      we discern no reason to disturb those findings.

      The demotion penalty must be mitigated because the appellant showed that he
      was punished more harshly than a similarly-situated supervisor.
¶11         The Board will review an agency-imposed penalty only to determine if the
      agency considered all the relevant factors and exercised management discretion
      within tolerable limits of reasonableness. Douglas v. Veterans Administration,
      5 M.S.P.R. 280, 306 (1981). One of the relevant factors is the consistency of the
      penalty with those imposed on other employees for the same or similar offenses.
      Id. at 305. If an appellant shows that there is enough similarity between both the
      nature of the misconduct and other factors to lead a reasonable person to
      conclude that the agency treated similarly-situated employees differently, then
                                                                                            8

      the agency must prove a legitimate reason for the difference in treatment by a
      preponderance of the evidence before the penalty can be upheld. Boucher v. U.S.
      Postal Service, 118 M.S.P.R. 640, ¶ 20 (2012); Lewis v. Department of Veterans
      Affairs, 113 M.S.P.R. 657, ¶ 15 (2010). If the agency fails to meet its burden, the
      Board will not automatically reduce the penalty to the same penalty imposed on
      the comparator employee(s).           Lewis, 113 M.S.P.R. 657, ¶¶ 17-18.          If the
      circumstances cited by the agency justify a harsher penalty on the appellant than
      on the comparator(s), but not the penalty imposed by the agency on the appellant,
      the Board will mitigate the penalty to the maximum reasonable penalty. Id.
¶12            In his petition for review, the appellant reiterates his contention that he was
      treated disparately compared to other EAS supervisors, including RLB, 5 who had
      engaged in the same misconduct. PFR File, Tab 1 at 24-27. The record reflects
      that the circumstances surrounding the appellant’s offense and disciplinary
      process and those of RLB are almost identical.             Both were EAS supervisors
      charged with essentially the same offense, the appellant with “Misrepresentation
      of Mail Volume Reports” and RLB with “Misrepresentation of Employee Work
      Records”; both were accused of intentionally entering incorrect information into
      the DOIS database so as to make their employees appear more productive than
      they were and thereby bolster their own image as supervisors; the deciding
      official was the same in both cases; and the demotion/reassignment penalty
      imposed on the appellant occurred just a few months after the letter of
      warning/reassignment imposed on RLB. Compare IAF, Tab 5 at 13-15, with Tab
      12 at 11-15. Accordingly, it was the agency’s burden to prove by preponderant
      evidence that it had a legitimate reason for the difference in treatment.
¶13            If we considered only the testimony of the agency witnesses at the hearing,
      then we might conclude that the agency had met its burden of justifying the


      5
          We are using this employee’s initials rather than the employee’s full name.
                                                                                            9

      difference in penalties.      The appellant’s second-level supervisor, and the
      “concurring official” in his adverse action, testified that the misconduct
      committed by RLB and three other supervisors in RLB’s office was “completely
      different” from the appellant’s misconduct. 6 HCD, 13:12 file at 5:35-10:15. He
      said that they noticed a “tab” in DOIS with a drop-down menu that appeared to
      allow them to give time credit to carriers for various time-consuming things that
      occurred during their routes. Id. He said that the supervisors’ intent was to give
      an accurate picture of what happened on the carriers’ routes, and that they did not
      realize that inputting this information into DOIS was wrong. Id. He likened the
      difference between the misconduct by those supervisors and the appellant’s
      misconduct as akin to the difference between manslaughter and murder.                Id.
      Similarly, the deciding official testified that RLB believed that RLB was properly
      giving credit to the carriers and that, although RLB later understood that what
      RLB had done was wrong, RLB had not understood this at the time of the
      misconduct. HCD, 13:55 file at 9:10-10:45.
¶14         This hearing testimony cannot be squared with the deciding official’s letter
      of decision in RLB’s case and the underlying proposal notice, which, like the
      appellant’s, charged RLB with “Misrepresentation” and cited 18 U.S.C. § 1001,
      the statute that criminalizes intentional falsification of government records. See
      IAF, Tab 12 at 11-15. That the deciding official sustained the Misrepresentation
      charge against RLB necessarily meant that she was finding that RLB had an
      intent to deceive.




      6
        The administrative judge declined to treat the other supervisors in RLB’s office as
      comparators because their cases were resolved by settlement. ID at 11 n.7; see Hulett v.
      Department of the Navy, 120 M.S.P.R. 54, ¶ 7 (2013) (except when there are allegations
      of discrimination in settlement practices, the Board will not compare a penalty resolved
      through settlement to other actions).
                                                                                           10

¶15         In   rejecting   the   appellant’s   assertion   of   disparate   penalties,   the
      administrative judge cited the appellant’s “‘arrogant’ denial of all responsibility
      and lack of remorse for having recorded wholesale inflated mail volumes that did
      not actually exist.”    ID at 11.    As above, however, this comparison of the
      appellant to RLB is not consistent with the deciding official’s decision letter, in
      which she wrote that RLB “did not accept responsibility for having
      misrepresented the time allotted for carrier duties when given the opportunity
      during questioning.” IAF, Tab 12 at 11.
¶16         We find that the description of RLB’s misconduct in the decision letter,
      rather than the agency’s post hoc re-characterization, more accurately reflects the
      nature of the charged offense in RLB’s case.           The decision letter concludes,
      contrary to the cited testimony, that RLB intentionally falsified official records
      regarding RLB’s carriers’ job performance and that RLB failed to acknowledge
      and express remorse for that misconduct. See id. Accordingly, we find that the
      agency failed to prove by preponderant evidence that it had legitimate reasons for
      punishing the appellant more harshly than it punished RLB. Moreover, we see no
      justification for punishing the appellant significantly more harshly than RLB was
      punished. We therefore conclude that the maximum reasonable penalty in this
      case is the same type of punishment imposed on RLB—a letter of warning, in lieu
      of a 14-day suspension, and a geographic reassignment within the local
      commuting area.

                                             ORDER
¶17         We ORDER the agency to reinstate the appellant to his EAS-17 position
      and to restore him effective February 23, 2013, and to substitute a letter of
      warning in lieu of a 14-day suspension for the reduction in grade. 7 See Kerr v.

      7
        As discussed above, the agency may impose a geographic reassignment within the
      local commuting area, but is not required to do so.
                                                                                         11

      National Endowment for the Arts, 726 F.2d 730 (Fed. Cir. 1984). The agency
      must complete this action no later than 20 days after the date of this decision.
¶18         We also ORDER the agency to pay the appellant the correct amount of
      back pay, interest on back pay, and other benefits under the Back Pay Act and/or
      Postal Service Regulations, as appropriate, no later than 60 calendar days after
      the date of this decision. We ORDER the appellant to cooperate in good faith in
      the agency's efforts to calculate the amount of back pay, interest, and benefits
      due, and to provide all necessary information the agency requests to help it carry
      out the Board’s Order. If there is a dispute about the amount of back pay, interest
      due, and/or other benefits, we ORDER the agency to pay the appellant the
      undisputed amount no later than 60 calendar days after the date of this decision.
¶19         We further ORDER the agency to tell the appellant promptly in writing
      when it believes it has fully carried out the Board’s Order and to describe the
      actions it took to carry out the Board’s Order. The appellant, if not notified,
      should ask the agency about its progress. See 5 C.F.R. § 1201.181(b).
¶20         No later than 30 days after the agency tells the appellant that it has fully
      carried out the Board’s Order, the appellant may file a petition for enforcement
      with the office that issued the initial decision in this appeal if the appellant
      believes that the agency did not fully carry out the Board’s Order. The petition
      should contain specific reasons why the appellant believes that the agency has not
      fully carried out the Board’s Order, and should include the dates and results of
      any communications with the agency. 5 C.F.R. § 1201.182(a).
¶21         For agencies whose payroll is administered by either the National Finance
      Center of the Department of Agriculture (NFC) or the Defense Finance and
      Accounting Service (DFAS), two lists of the information and documentation
      necessary to process payments and adjustments resulting from a Board decision
      are attached. The agency is ORDERED to timely provide DFAS or NFC with all
      documentation necessary to process payments and adjustments resulting from the
                                                                                    12

      Board’s decision in accordance with the attached lists so that payment can be
      made within the 60-day period set forth above.
¶22         This is the final decision of the Merit Systems Protection Board in this
      appeal. Title 5 of the Code of Federal Regulations, section 1201.113(c) (5 C.F.R.
      § 1201.113(c)).

                             NOTICE TO THE APPELLANT
                         REGARDING YOUR RIGHT TO REQUEST
                             ATTORNEY FEES AND COSTS
            You may be entitled to be paid by the agency for your reasonable attorney
      fees and costs. To be paid, you must meet the requirements set out at Title 5 of
      the United States Code (U.S.C.), sections 7701(g), 1221(g), 1214(g) or 3330c(b);
      or 38 U.S.C. § 4324(c)(4).       The regulations may be found at 5 C.F.R.
      §§ 1201.201, 1202.202, and 1201.203.           If you believe you meet these
      requirements, you must file a motion for attorney fees WITHIN 60 CALENDAR
      DAYS OF THE DATE OF THIS DECISION. You must file your attorney fees
      motion with the office that issued the initial decision on your appeal.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
                                                                                 13

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.



FOR THE BOARD:


______________________________
William D. Spencer
Clerk of the Board
Washington, D.C.
                                                     DFAS CHECKLIST
                                     INFORMATION REQUIRED BY DFAS IN
                                    ORDER TO PROCESS PAYMENTS AGREED
                                      UPON IN SETTLEMENT CASES OR AS
                                       ORDERED BY THE MERIT SYSTEMS
                                            PROTECTION BOARD
     AS CHECKLIST: INFORMATION REQUIRED BY IN ORDER TO PROCESS PAYMENTS AGREED UPON IN SETTLEMENT
                                                 CASES
    CIVILIAN PERSONNEL OFFICE MUST NOTIFY CIVILIAN PAYROLL
        OFFICE VIA COMMAND LETTER WITH THE FOLLOWING:

    1. Statement if Unemployment Benefits are to be deducted, with dollar amount,
           address and POC to send.
    2. Statement that employee was counseled concerning Health Benefits and TSP
          and the election forms if necessary.
    3. Statement concerning entitlement to overtime, night differential, shift
         premium, Sunday Premium, etc, with number of hours and dates for each
         entitlement.
    4. If Back Pay Settlement was prior to conversion to DCPS (Defense Civilian Pay
           System), a statement certifying any lump sum payment with number of
           hours and amount paid and/or any severance pay that was paid with dollar
           amount.
    5. Statement if interest is payable with beginning date of accrual.

    6. Corrected Time and Attendance if applicable.

        ATTACHMENTS TO THE LETTER SHOULD BE AS FOLLOWS:
1. Copy of Settlement Agreement and/or the MSPB Order.
2. Corrected or cancelled SF 50's.
3. Election forms for Health Benefits and/or TSP if applicable.
4. Statement certified to be accurate by the employee which includes:
     a. Outside earnings with copies of W2's or statement from employer.
     b. Statement that employee was ready, willing and able to work during the period.
     c. Statement of erroneous payments employee received such as; lump sum leave,
     severance pay, VERA/VSIP, retirement annuity payments (if applicable) and if
     employee withdrew Retirement Funds.
5. If employee was unable to work during any or part of the period involved, certification
of the type of leave to be charged and number of hours.
NATIONAL FINANCE CENTER CHECKLIST FOR BACK PAY CASES
Below is the information/documentation required by National Finance Center to process
payments/adjustments agreed on in Back Pay Cases (settlements, restorations) or as
ordered by the Merit Systems Protection Board, EEOC, and courts.
1. Initiate and submit AD-343 (Payroll/Action Request) with clear and concise
information describing what to do in accordance with decision.
2. The following information must be included on AD-343 for Restoration:
   a. Employee name and social security number.
   b. Detailed explanation of request.
   c. Valid agency accounting.
   d. Authorized signature (Table 63)
   e. If interest is to be included.
   f. Check mailing address.
   g. Indicate if case is prior to conversion. Computations must be attached.
   h. Indicate the amount of Severance and Lump Sum Annual Leave Payment to
be collected. (if applicable)
Attachments to AD-343
1. Provide pay entitlement to include Overtime, Night Differential, Shift Premium, Sunday
Premium, etc. with number of hours and dates for each entitlement. (if applicable)
2. Copies of SF-50's (Personnel Actions) or list of salary adjustments/changes and
amounts.
3. Outside earnings documentation statement from agency.
4. If employee received retirement annuity or unemployment, provide amount and address
to return monies.
5. Provide forms for FEGLI, FEHBA, or TSP deductions. (if applicable)
6. If employee was unable to work during any or part of the period involved, certification of
the type of leave to be charged and number of hours.
7. If employee retires at end of Restoration Period, provide hours of Lump Sum Annual
Leave to be paid.
NOTE: If prior to conversion, agency must attach Computation Worksheet by Pay
Period and required data in 1-7 above.
The following information must be included on AD-343 for Settlement Cases: (Lump
Sum Payment, Correction to Promotion, Wage Grade Increase, FLSA, etc.)
   a. Must provide same data as in 2, a-g above.
   b. Prior to conversion computation must be provided.
   c. Lump Sum amount of Settlement, and if taxable or non-taxable.
If you have any questions or require clarification on the above, please contact NFC’s
Payroll/Personnel Operations at 504-255-4630.